Citation Nr: 1035589	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, NE


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, claimed as a residual of a head injury.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as a neck disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a right elbow disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge (VLJ) at a 
videoconference hearing at the RO in December 2007.  A transcript 
of the hearing is associated with the claims file.  The VLJ who 
conducted the hearing is no longer employed by the Board, and 
therefore, at the Veteran's request, the case must be remanded 
for another hearing.  

This claim was previously before the Board in February 2008, at 
which time the Board remanded the Veteran's claim for additional 
development.  All requested development has been completed to the 
extent possible; unfortunately, however, as discussed below, the 
claim must again be remanded for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.




REMAND

In his July 2006 substantive appeal to the Board, via VA Form 9, 
the Veteran requested to testify at a videoconference hearing at 
the RO before a Veterans Law Judge.  See 38 C.F.R. § 20.700 
(2009).  In December 2007, he testified before a VLJ who is no 
longer employed by the Board.  In May 2010, the Board sent the 
Veteran a letter advising him that the law requires that the VLJ 
who conducts a hearing on appeal must participate in any decision 
made on that appeal.  The RO requested that the Veteran indicate 
whether he wished to have another hearing, and, in May 2010, he 
responded that he indeed wants another videoconference hearing.

Consideration of due process mandates that the Board may not 
proceed with review of the claim on appeal without affording the 
Veteran an opportunity for his requested hearing.  Therefore, a 
remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2009).  

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a video conference 
hearing before a Veterans Law Judge, as the 
docket permits.  A copy of the notice to the 
Veteran of the scheduled hearing should be 
associated with the claims file.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

